Case 3:19-cv-00210-RLY-MPB Document 1 Filed 10/09/19 Page 1 of 8 PageID #: 1




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA
                                EVANSVILLE DIVISION


SG EQUIPMENT FINANCE USA CORP.,                                    Case No. 3:19-cv-210

                        Plaintiff,

               v.                                                  COMPLAINT

KIMBALL ELECTRONICS, INC.,

                        Defendant.


       Plaintiff SG Equipment Finance USA Corp., by and through its undersigned counsel,

brings this action against defendant Kimball Electronics, Inc., and as and for its complaint

alleges as follows:

                                     NATURE OF ACTION

       This is a simple collection action to recover money damages for defendant’s breach of an

agreement for the provision of cloud services by failing to pay scheduled payments due

thereunder to plaintiff, as the assignee of those payments. The defendant’s obligations to make

those payments to plaintiff are governed under the agreement’s “hell or high water” provision

and, therefore, the defendant’s failure to make those payments indisputably entitles plaintiff,

pursuant to the express terms and conditions contained in the agreement, to the full relief

requested herein.

                                            PARTIES

       1.      SG Equipment Finance USA Corp. (“SGEF”) is a Delaware corporation with a

principal place of business located at 480 Washington Boulevard, Jersey City, New Jersey

07310, and is authorized to do business in the State of Indiana.
Case 3:19-cv-00210-RLY-MPB Document 1 Filed 10/09/19 Page 2 of 8 PageID #: 2




         2.     Kimball Electronics, Inc. (“KEI”) is an Indiana corporation with a principal place

of business located at 1205 Kimball Boulevard, Jasper, Indiana 47546.

                                     JURISDICTION AND VENUE

         7.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

1332(a)(1) in that there is diversity of citizenship between plaintiff and defendant and this is a

civil action wherein the amount in controversy exceeds $75,000.00, exclusive of interest and

costs.

         8.     Venue is proper in this Court pursuant to 28 U.S.C. 1391(a) because the defendant

resides in this judicial district.

                 ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

                                             EPA #1

         5.     On or about December 1, 2017, non-party Ariba, Inc. (“SAP”) and KEI entered

into Order Form for SAP Cloud Services SAP Reference No. 0220757350 (the “Order Form”)

for the provision of certain cloud services by SAP to KEI. A true and correct copy of the Order

Form is attached hereto as Exhibit A and incorporated herein by reference.

         6.     KEI’s payment obligations for the cloud services provided in the Order Form is

set forth in the Extended Payment Addendum (“EPA #1”), dated on or about December 5, 2017,

to the Order Form for the provision of additional cloud services. A true and correct copy of EPA

#1 is attached hereto as Exhibit B and incorporated herein by reference.

         7.     EPA #1 sets forth a schedule of the amounts due from KEI to SAP under the

Order Form, which includes payments due on December 28, 2018 and December 28, 2019, in the

amount of $819,292.00 and $768,292.00, respectively.




                                                2
Case 3:19-cv-00210-RLY-MPB Document 1 Filed 10/09/19 Page 3 of 8 PageID #: 3




       8.     EPA #1 also expressly incorporates the SAP Extended Payment and Supplemental

Terms and Conditions (“EP Supplement”), a true and correct copy of which is attached hereto as

Exhibit C and incorporated herein by reference.

                                            EPA #2

       9.     On or about December 9, 2017, the Order Form was amended by SAP and KEI

pursuant to an Amendment to SAP Cloud Service Order Form SAP Reference No. 0220793167

(the “Amendment”), a true and correct copy of which is attached hereto as Exhibit D and

incorporated herein by reference.

       10.    KEI’s payment obligations for the cloud services provided in the Amendment is

set forth in the Extended Payment Addendum (“EPA #2” and, together with EPA #1, the

“EPAs”) to the Amendment. A true and correct copy of EPA #2 is attached hereto as Exhibit E

and incorporated herein by reference.

       11.    EPA #2 sets forth a schedule of the amounts due from KEI to SAP under the

Amendment, which includes payments due on December 28, 2018 and December 28, 2019, each

in the amount of $85,000.00.

       12.    Like EPA #1, EPA #2 expressly incorporates the EP Supplement.

                               Assignment of Payments to SGEF

       13.    In addition to setting forth in clear and unambiguous terms KEI’s obligations

under the Order Form, the EP Supplement also provides that SAP may assign any or all of its

rights to receive payments due under the EPAs without the consent of or notice to KEI.

       14.    With respect to any such an assignment, SAP agreed that it will not assign,

delegate, transfer or convey to the assignee any obligation to perform any of SAP’s duties or

obligations under the Order Form.



                                                  3
Case 3:19-cv-00210-RLY-MPB Document 1 Filed 10/09/19 Page 4 of 8 PageID #: 4




       15.    In that regard, KEI also agreed in the EP Supplement, among other things, that:

              (i)     any such assignee shall have no liability to KEI under the Order Form or

                      otherwise with respect to any software, services, support, and consulting

                      provided by SAP in connection with the Order Form (the “SAP

                      Products”);

              (ii)    KEI “shall have no, and waives any and all, rights to assert, pursue or

                      otherwise make any claim, defense, counterclaim, setoff, or other cause of

                      action” against the assignee for any loss or damage under the Order Form

                      “or with respect to any SAP Products or for breach of any warranty,

                      express or implied, as to any matter whatsoever, including but not limited

                      to any SAP Products and service performance, functionality, features,

                      merchantability or fitness for a particular purpose, or any indirect,

                      incidental, special, or consequential damages or loss of business, loss of

                      data or loss of profits”;

              (iii)   KEI “shall timely pay all Extended Payments and other amounts payable

                      to Assignee under each EPA, and not in any way at any time assert against

                      Assignee any claim, defense, counterclaim, setoff, or other cause of action

                      that [KEI] may have against SAP”; and

              (iv)    KEI “shall solely assert or otherwise pursue against SAP any claim,

                      defense, counterclaim, setoff, or other cause of action under the [EPAs] or

                      with respect to any SAP Products.”

       16.    By written Assignment, dated December 6, 2017, SAP sold, assigned and

transferred to SGEF, among other things, all of SAP’s right, title and interest to the payment of



                                                  4
Case 3:19-cv-00210-RLY-MPB Document 1 Filed 10/09/19 Page 5 of 8 PageID #: 5




$819,292.00 from KEI due on December 28, 2018 under EPA #1. A true and correct copy of the

Assignment, dated December 6, 2017, redacted to protect confidential information, is attached

hereto as Exhibit F and incorporated herein by reference.

       17.     By letter dated January 10, 2018, SAP notified KEI of SAP’s assignment to SGEF

of its right, title and interest in and to the $819,292.00 payment due on December 28, 2018 from

KEI under EPA #1. A true and correct copy of SAP’s January 10, 2018 letter to KEI is attached

hereto as Exhibit G and incorporated herein by reference.

       18.     By written Assignment, dated December 19, 2017, SAP sold, assigned and

transferred to SGEF, among other things, all of SAP’s right, title and interest to the payment of

$85,000.00 from KEI due on December 28, 2018 under EPA #2. A true and correct copy of the

Assignment, dated December 6, 2017, redacted to protect confidential information, is attached

hereto as Exhibit H and incorporated herein by reference.

       19.     By letter dated January 10, 2018, SAP notified KEI of SAP’s assignment to SGEF

of its right, title and interest in and to the $85,000.00 payment due on December 28, 2018 from

KEI under EPA #2. A true and correct copy of SAP’s January 10, 2018 letter to KEI is attached

hereto as Exhibit I and incorporated herein by reference.

       20.     By written Assignment, dated December 11, 2018, SAP sold, assigned and

transferred to SGEF, among other things, all of SAP’s right, title and interest to the payment of

$85,000.00 from KEI due on December 28, 2019 under EPA #2. A true and correct copy of the

Assignment, dated December 11, 2018, redacted to protect confidential information, is attached

hereto as Exhibit J and incorporated herein by reference.

       21.     By letter dated December 11, 2018, SAP notified KEI of SAP’s assignment to

SGEF of its right, title and interest in and to the $85,000.00 payment due on December 28, 2019



                                                5
Case 3:19-cv-00210-RLY-MPB Document 1 Filed 10/09/19 Page 6 of 8 PageID #: 6




from KEI under EPA #2. A true and correct copy of SAP’s December 11, 2018 letter to KEI is

attached hereto as Exhibit K and incorporated herein by reference.

       22.     By written Assignment, dated December 28, 2018, SAP sold, assigned and

transferred to SGEF, among other things, all of SAP’s right, title and interest to the payment of

$768,292.00 from KEI due on December 28, 2019 under EPA #1. A true and correct copy of the

Assignment, dated December 28, 2018, redacted to protect confidential information, is attached

hereto as Exhibit L and incorporated herein by reference.

       23.     By letter dated December 28, 2018, SAP notified KEI of SAP’s assignment to

SGEF of its right, title and interest in and to, the $768,292.00 payment due on December 28,

2019 from KEI under EPA #1. A true and correct copy of SAP’s December 28, 2018 letter to

KEI is attached hereto as Exhibit M and incorporated herein by reference.

                                 KEI’s Default Under the EPAs

       24.     The EP Supplement also describes events constituting events of default

thereunder, which includes a failure to pay in full any payment under any of the EPAs within 30

calendar days of its due date.

       25.     The EP Supplement further provides that upon the occurrence of any event of

default, SGEF is entitled to, among other things, declare all unpaid payments due under all EPAs

(whether past due or scheduled to be paid), interest and other amounts then outstanding under the

EPAs to be, immediately due and payable in full without presentment, demand protect or other

notice of any kind.

       26.     Pursuant to the terms of the EP Supplement, KEI agreed to pay all legal and other

fees and expenses incurred by SGEF with respect to its enforcement thereof.




                                                6
Case 3:19-cv-00210-RLY-MPB Document 1 Filed 10/09/19 Page 7 of 8 PageID #: 7




                                            COUNT I

                                   BREACH OF CONTRACT

       27.     SGEF repeats and realleges each of the foregoing paragraphs as though fully set

forth at length herein.

       28.     KEI breached the Order Form by having failed to remit a payment of $819,292.00

due on December 28, 2018 under EPA #1.

       29.     SGEF has made due demand upon KEI for payment for the outstanding payment

due under EPA #1, but despite such demand, KEI has failed and/or refused to honor its

obligations.   True and correct copies of SGEF’s demand letters, through its counsel, are

collectively attached hereto as Exhibit N and incorporated herein by reference.

       30.     By virtue of such failure, and pursuant to SGEF’s cross-default rights and

remedies under the EP Supplement, SGEF has declared that the $768,292.00 payment due on

December 28, 2019 under EPA #1 shall also be immediately due and payable by KEI.

       31.     Accordingly, as a direct and proximate result of KEI’s breach of the Order Form,

SGEF has been damaged in an amount of no less than $1,587,584.00, plus accrued and accruing

interest, late fees, costs, expenses, attorneys’ fees, and any and all other amounts due thereunder.

                                            COUNT II

                                   BREACH OF CONTRACT

       32.     SGEF repeats and realleges each of the foregoing paragraphs as though fully set

forth at length herein.

       33.     KEI breached the Order Form, as amended, by having failed to remit to SGEF

payment of $85,000.00 due on December 28, 2018 under EPA #2.




                                                 7
Case 3:19-cv-00210-RLY-MPB Document 1 Filed 10/09/19 Page 8 of 8 PageID #: 8




       34.     SGEF has made due demands upon KEI for payment for the outstanding payment

due under EPA #2, but despite such demands, KEI has failed and/or refused to honor its

obligations. See Exhibit J.

       35.     By virtue of such failure, and pursuant to SGEF’s cross-default rights and

remedies under the EP Supplement, SGEF has declared that the $85,000.00 payment due on

December 28, 2019 under EPA #2 shall also be immediately due and payable by KEI.

       36.     Accordingly, as a direct and proximate result of KEI’s breach of the Order Form,

as amended, SGEF has been damaged in an amount of no less than $170,000.00, plus accrued

and accruing interest, late fees, costs, expenses, attorneys’ fees, and any and all other amounts

due thereunder.

       WHEREFORE, SGEF respectfully demands the following relief:

       (a)     On Count I, judgment against KEI in the amount of no less than $1,587,584.00,

               plus accrued and accruing interest, costs, expenses and attorneys’ fees;

       (b)     On Count II, judgment against KEI in the amount of no less than $170,000.00,

               plus accrued and accruing interest, costs, expenses and attorneys’ fees; and

       (c)     Such other and further relief as this Court may deem just and proper.

Dated: October 9, 2019                               TAFT STETTINIUS & HOLLISTER LLP


                                                       /s/ R. C. Richmond, III
                                                     R. C. Richmond, III, IN Bar No. 6485-49
                                                     rrichmond@taftlaw.com
                                                     James R. A. Dawson, IN Bar No. 20086-49
                                                     jdawson@taftlaw.com
                                                     3500 One Indiana Square
                                                     Indianapolis, Indiana 46204
                                                     (317) 713-3500
                                                     (317) 713-3699 (fax)
                                                     Attorneys for SG Equipment Finance USA
                                                     Corp.


                                                8
